Title: From Thomas Jefferson to Albert Gallatin, 19 July 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Washington July 19. 08.
                  
                  I inclose you a letter from an applicant for the Reciever’s Office at Steubenville, who says that Biggs has resigned. this fact is not otherwise known to me. if true, who ought to be appointed, and may the appointment be deferred till we meet again.   I send you also information of the habitual breaches of the embargo laws on the Canada line.   an extract of my letter to Charles Pinckney is inclosed, merely that what we say or do on the same subject may harmonize, which will be the better effected by understanding the views which we mutually take of the subject. affectionate salutations.
               